FILED
                           NOT FOR PUBLICATION
                                                                            DEC 16 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


WENDY CENIS,                                     No. 18-16089

              Plaintiff-Appellant,               D.C. No. 1:17-cv-00863-DAD-JLT

 v.
                                                 MEMORANDUM*
WINCO HOLDINGS, INC., a corporation,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                     Dale A. Drozd, District Judge, Presiding

                           Submitted December 3, 2019**
                             San Francisco, California

Before: THOMAS, Chief Judge, and W. FLETCHER and MILLER, Circuit
Judges.

      Wendy Cenis (“Cenis”) appeals the district court’s grant of summary

judgment in favor of Winco Holdings, Inc. (“WinCo”) and its denial of her motion

for partial summary judgment on her claims that she was discriminated against in


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of the California Fair Employment and Housing Act (“FEHA”), and that

she was retaliated against in violation of California Labor Code § 6310, along with

a number of subsidiary claims. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

       FEHA prohibits an employer from terminating a person’s employment

because of a physical disability unless the employee is unable to perform his or her

duties even with reasonable accommodations. CAL. GOV’T CODE § 12940(a),

(a)(2). Thus, the threshold question here is whether Cenis suffered from a

disability.

       FEHA defines physical disability to include conditions affecting the

digestive system that limit a major life activity. CAL. GOV’T CODE

§ 12926(m)(1)(A). Working is a major life activity, and a condition limits a major

life activity if it makes the achievement of the major life activity difficult. Id. at

§ 12926(m)(1)(B)(ii)–(iii). But a regulation interpreting FEHA qualifies that

disability does not include “conditions that are mild, which do not limit a major life

activity, as determined on a case-by-case basis,” including “minor and non-chronic

gastrointestinal disorders.” See 2 CAL. CODE REGS. tit. 2, § 11065(d)(9)(B)

(2019); see also Colmenares v. Braemar Country Club, Inc., 63 P.3d 220, 226




                                            2
(Cal. 2003) (noting that California courts give “substantial weight” to regulations

construing FEHA issued by the agency responsible for administering the statute).

      Section 11065(d)(9)(B) of California’s regulations exclude Cenis’s food

poisoning from the FEHA definition of disability. Cenis claims that she suffered

from vomiting and diarrhea after eating chicken salad from the deli of the WinCo

grocery store where she worked. Her symptoms subsided two days later, at which

point she returned to work. This is exactly the type of “mild,” “minor and non-

chronic gastrointestinal disorder[]” that is excluded from the definition of a

disability under the regulation. Because Cenis’s illness was not a disability, she

cannot make a prima facie showing of discrimination in violation of FEHA.

      Cenis also has not shown a triable issue as to her claim that she was fired in

retaliation for reporting the allegedly spoiled chicken salad, in violation of

California Labor Code § 6310. Section 6310 prohibits an employee from being

fired or discriminated against for making workplace-related health and safety

complaints. See also CAL. LABOR CODE § 6310(b) (providing that an employee

who has been fired or discriminated against because he or she has complained

about “unsafe working conditions, or work practices, in his or her employment or

place of employment,” is entitled to reinstatement and backpay). To succeed on

her claim, Cenis must first show that she engaged in a protected activity. See


                                           3
Diego v. Pilgrim United Church of Christ, 180 Cal. Rptr. 3d 359, 373 (Cal. Ct.

App. 2014). Cenis fails at this step. Her complaints about the allegedly spoiled

chicken salad to WinCo agents did not constitute protected activity. The

complaints did not concern workplace safety, as the record shows no evidence that

WinCo employees were expected or required to eat WinCo food. Instead, her

complaints about the chicken salad are properly construed as ones about a public-

health risk, but such complaints “do[] not satisfy § 6310’s requirement that the

employee complain of unsafe working conditions or an unsafe workplace.” See

Creighton v. City of Livingston, 2009 WL 3246825, at *14 (E.D. Cal. Oct. 7, 2009)

(citing Lujan v. Minagar, 21 Cal. Rptr. 3d 861, 864 (Cal. Ct. App. 2004)).

      Because Cenis failed to show she suffered from a disability, or that WinCo

retaliated against her, her claims dependent on those issues also fail.

      AFFIRMED.




                                           4